Citation Nr: 1402409	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for duodenal ulcers.  

2.  Entitlement to service connection for a back disability, to include lumbar spondylosis.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 1959. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina which denied the benefits sought on appeal.  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

In the May 2011 VA examination, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability.  See also July 2011 and February 2012 VA examinations.  The Board does not have jurisdiction over this matter, and the Board refers it to the RO for appropriate action.   

The issues of service connection for a back disability, to include lumbar spondylosis, and service connection for bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note that this case has been advanced on the docket, based on the Veteran's age. 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).



FINDINGS OF FACT

1.  In a July 1969 Board decision, the Board denied a claim for service connection for duodenal ulcers, based on the determination that a gastrointestinal disability was not incurred in or aggravated by service.  

2.  The Veteran did not submit a notice of disagreement for the July 1969 Board decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for duodenal ulcers.

3. The evidence received since the July 1969 Board decision is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for duodenal ulcers.

4.  The Veteran has a current bilateral hearing loss disability that manifested in service.  


CONCLUSIONS OF LAW

1.  The July 1969 Board decision, which denied entitlement to service connection for duodenal ulcers, became final.  38 U.S.C.A. § 4004(b) (1964); 38 C.F.R. 
§ 19.104 (1969).

2. New and material evidence has not been received to reopen the claim of service connection for duodenal ulcers.  38 U.S.C.A. § 5108 (West Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Further, VA must provide the information for how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen a previously denied claim for service connection, VA must provide the Veteran with appropriate VCAA notice under Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must provide definition of new and material evidence; describe the evidence required to establish a claim of service connection; and inform the Veteran of the basis for the prior denial).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter in December 2010.  The Veteran was notified of the evidence needed to substantiate his claims, he was given information for how VA determines disability ratings and effective dates, and he was provided proper notice under Kent.  The Board finds that VA has satisfied the duty to notify.    


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Also, during the appeal period the Veteran was afforded VA medical examinations in February 2012 and July 2011 that were adequate when considered together and with the other evidence to allow the Board to render an informed decision.  Specifically regarding the claim for service connection for bilateral hearing loss, the Board is granting the benefit, as discussed below, therefore any error as to the duty to assist is harmless.    

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board finds that VA has satisfied the duty to assist.  38 U.S.C.A. § 5103A.

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a July 1969 Board decision, the Board denied a claim for service connection for duodenal ulcers, based on the determination that a gastrointestinal disability was not incurred in or aggravated by service.  Treatment in service was noted to be a continuation or recurrence of pre-service gastrointestinal complaints. After the Veteran was notified of the adverse decision, the Veteran did not file a notice of disagreement.  No additional evidence was submitted within a year of the July 1969 Board decision.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 4004(b) (1964); 38 C.F.R. § 19.104 (1969).

At the time of the July 1969 Board decision, the evidence of record included the Veteran's contentions that he was x-rayed in service, told he had an ulcer, and treated for the ulcer.  Also included were service treatment records, which showed several instances of gastrointestinal complaints and treatment and that the Veteran complained that spicy foods exacerbated his gastrointestinal problems.  For example, on one occasion an in-service examiner opined that the Veteran either had a functional bowel disturbance or ulcer, but the x-ray report showed that the esophagus and duodenum were within normal limits.  In April 1957, the Veteran reported that he had stomach trouble for four years.  Thus, the record showed that the Veteran's gastrointestinal disability pre-existed military service.  The Veteran contended that the food in service exacerbated his pre-existing gastrointestinal condition.  The June 1959 separation examination noted that the Veteran has occasional indigestion when he eats onions or celery.  The examination also noted that the Veteran was hospitalized for 10 days in 1952 [prior to service] for inguinal hernia repair, right, and he recovered well.  The evidence previously considered shows that after service since 1960, the Veteran had complaints of, and was treated on numerous occasions for, duodenal ulcer and gastrointestinal disability since service.  For example, the evidence of record included a letter from Dr. G. C. N., stating that he treated the Veteran for duodenal ulcer since 1960, and records of hospitalizations in February and October 1968 for gastrointestinal disability.

The evidence added to the record since the July 1969 Board decision shows that the Veteran has had extensive further treatment for gastrointestinal disability, to include continuing treatment with VA, a partial gastrectomy in 1983, private treatment for reflux in May 2000, and hospitalization for peptic ulcer disease in October 2005.  Lay statements submitted in 2012 support the finding that the Veteran has been receiving ongoing treatment for gastrointestinal problems since service.  However, these are redundant of the Veteran's own lay statements prior to the 1969 Board decision.  In short, there is no new evidence that would indicate the Veteran's pre-existing gastrointestinal disability underwent a permanent increase in severity in service.  Specifically, in the September 2011 notice of disagreement, the Veteran states that when he enlisted in service, he told his doctors that he had stomach problems with spicy foods at the age of 13 and 14, and he contends that the problem worsened in 1956 due to the service food.  This testimony is redundant of the evidence previously considered, and it does not provide any new information as to whether the Veteran's gastrointestinal disability was permanently aggravated in service.  

After careful review of the file, the Board finds that the evidence is essentially cumulative and redundant of evidence already of record.  For these reasons, the Board finds that the additional evidence submitted since the July 1969 Board decision does not offer any new and material information showing that the Veteran's gastrointestinal disability permanently increased in severity due to service.  Therefore, the application to reopen the service connection claim for duodenal ulcers is denied.  38 C.F.R. § 3.156.

As the evidence received since the July 1969 Board decision does not fulfill the threshold burden of constituting new and material evidence to reopen the prior final decision, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Hearing Loss

A Veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 303(a).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385 operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has a bilateral hearing loss disability since service as a result of noise exposure in service.  See e.g., September 2011 notice of disagreement.  

The Veteran's service treatment records show that no hearing defect was noted in September 1956 upon entry into service.  The service treatment records include a June 1959 audiogram, performed upon the Veteran's separation from active service, which shows right ear auditory thresholds for the frequencies of 500, 1000, 2000, and 4000 Hertz were, respectively, 25, 20, 25, and 15 decibels after converting from ASA units to ISO units.  The left ear auditory thresholds for those same frequencies and after conversion were, respectively, 30, 25, 20, and 10 decibels.  

A March 2011 private treatment record shows that the Veteran had noise exposure in the military and from "textile."  

A September 2008 VA treatment record shows that the Veteran complained of hearing loss in the right ear.  

On VA examination in February 2012, the right ear auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were, respectively, 55, 50, 70, 80, and 85 decibels.  The left ear auditory thresholds for those same frequencies and after conversion were, respectively, 55, 50, 70, 105, and 105+ decibels.  The Maryland CNC Test scores were less than 94 percent for both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is less likely than not related to service because the June 1959 audiogram shows normal bilateral hearing upon separation from service.

On VA examination in July 2011, the Veteran reported that as a distribution clerk in service, he worked in an office in the airplane hangar on the flight line.  The Veteran stated that he was exposed to jet noise when he delivered distribution.  The examiner noted that after discharge from service, the Veteran worked in the retail fireworks business for 25 years and used to recreationally hunt.  The right ear auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were, respectively, 25, 25, 60, 60, and 70 decibels.  The left ear auditory thresholds for those same frequencies were, respectively, 25, 25, 60, 90, and 105+ decibels.  The Maryland CNC Test scores were less than 94 percent for both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is less likely than not related to service because the June 1959 audiogram shows normal bilateral hearing upon separation from service and "does not show a pattern typical of noise induced hearing loss."  The examiner added that in 2005 the Institute of Medicine found that there is no scientific basis for delayed hearing loss.  

Because the February 2012 and July 2011 audiograms show that there is at least one frequency from 500 to 4000 Hertz in which the auditory threshold is greater than 40 decibels in both ears, the Veteran has a current bilateral hearing loss disability under the VA regulations.  38 C.F.R. § 3.385.  

The June 1959 audiogram, performed upon discharge from service, shows that there are four frequencies from 500 to 4000 Hertz in which the auditory threshold is greater than 20 decibels.  Thus, the Veteran incurred some degree of bilateral hearing loss under Hensley.  Though the evidence does not show that the Veteran incurred a hearing disability under 38 C.F.R. § 3.385 in service, the Board finds that the August 1967 audiogram is sufficient to show that bilateral hearing loss manifested in service.      

The February 2012 and July 2011 examiners' diagnoses of bilateral sensorineural hearing loss is probative as to the determination of whether there is a nexus between the Veteran's current sensorineural hearing loss disability and the manifestation of hearing loss in service.  Sensorineural hearing loss is an organic disease of the nervous system, which is a named chronic condition subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Though the June 1959 service treatment record does not indicate whether the Veteran's manifestation of hearing loss was sensorineural hearing loss, the Board resolves any reasonable doubt in favor of the Veteran and finds that the Veteran's manifestation of hearing loss in service was sensorineural.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the Veteran worked in the retail fireworks business for 25 years, he used to recreationally hunt, and he had noise exposure from "textile."  Because there is no indication that the Veteran did not use proper safety equipment, it is not completely clear whether the Veteran's occupation in fireworks retail, his hunting hobby, or "textile" could have intercurrently caused the Veteran's hearing loss.  Thus, the Board finds that the evidence of record does not show "clearly attributable intercurrent causes" to rebut the presumption under 38 C.F.R. 
§ 3.303(b).

The Board has also considered the February 2012 and July 2011 examiners' nexus opinions and finds them to be of little probative value as both examiners based their opinions on their conclusion that the Veteran had no hearing loss upon separation from service, which is legally incorrect under Hensley.  In short, given the hearing loss in service, the Board finds that service connection is warranted.    


ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for duodenal ulcers has not been received, and the claim to reopen is denied.    

Entitlement to service connection for bilateral hearing loss is granted. 
REMAND

Regarding the Veteran's back disability, the record indicates that private chiropractic records and private treatment records from the McLeod Loris Seacoast Hospital emergency room have been identified but not obtained.  These records need to be associated with the file.

In the May 2011 VA examination of record, the examiner relied in part on the lack of private treatment records in finding that there was no nexus between the Veteran's current disability and his service.  As there may be private treatment records available as a result of this remand, an addendum will be required.

The August 2011 rating decision denied service connection for bilateral tinnitus, and the Veteran submitted a timely notice of disagreement in September 2011.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  The Veteran should be issued a statement of the case regarding the claim of service connection for bilateral tinnitus.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses the issue of entitlement to service connection for bilateral tinnitus.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Contact the Veteran and request that he provide information regarding any outstanding pertinent non-VA records.  Ask that the Veteran authorize the release of those records, specifically to include records from the following:

(a) the McLeod Loris Seacoast Hospital emergency room where the Veteran received treatment for back pain in 2011 and 2012.  Ask the Veteran to clarify the dates of treatment.   

(b) Dr. M., the Veteran's private chiropractor.  Ask the Veteran to clarify the dates of treatment.    

3. Obtain VA treatment records from August 2012 to present.  Associate any records obtained with the claims file (paper or electronic).  

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. If additional private treatment records are obtained from the sources noted in paragraph 2 above, forward the Veteran's claims folder to the medical professional who conducted the May 2011 examination for an addendum (or suitable substitute if that examiner is unavailable).  Specifically, the professional is asked to review the private treatment records and render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current back disability is related to the complaints in service.  

A rationale must be offered for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Attention is invited to the May 2011 opinion and the private treatment records.

6. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal (back disability and hearing loss).  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


